Citation Nr: 1703359	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee strain (right knee condition), to include as secondary to degenerative disc disease with osteoarthritis of the lumbosacral spine or as secondary to a left hip strain.

2. Entitlement to service connection for a left knee condition (left knee condition), to include as secondary to degenerative disc disease with osteoarthritis of the lumbosacral spine.

3. Entitlement to service connection for migraine headaches (headache condition), to include as secondary to medication taken for treatment of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to September 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

The Veteran originally requested a Travel Board hearing in her July 2011 substantive appeal; however, in an August 2014 statement, the Veteran withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim.

The Veteran is seeking service connection for right and left knee conditions as well as migraine headaches.  Regarding her right and left knee conditions, the Veteran was afforded a VA examination in December 2015.  During that examination, the examiner diagnosed the Veteran with bilateral knee strain.  The examiner then opined that the Veteran's bilateral knee strain was less likely than not due to or a result of degenerative disc disease of the lumbar spine.  The examiner did not provide a rationale for his opinion.
Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the December 2015 VA examiner did not provide an adequate opinion for adjudicative purposes.  Firstly, the examiner did not provide an opinion addressing service connection on a direct basis.  Secondly, although the examiner opined as to whether the Veteran's service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine caused the Veteran's bilateral knee strain, he did not opine as to whether the degenerative disc disease with osteoarthritis of the lumbosacral spine aggravated the Veteran's bilateral knee strain.  Lastly, the examiner did not provide any analysis or rationale for his opinion.  Thus, a new VA examination or medical opinion is required prior to adjudication of the Veteran's claim for service connection of right and left knee conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board acknowledges that the Veteran is service-connected for a left hip strain.  In a July 2009 VA treatment record, the Veteran complained of right knee pain and the clinician stated that the Veteran had been compensating for her left hip pain with her right knee and "this might be the reason for the knee pain."  Although this medical opinion is too speculative to establish a causal relationship, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the examination or opinion obtained on remand must also address whether the Veteran's left hip strain caused or aggravated the Veteran's right knee condition as VA is obligated to liberally construe the record and identify all potential theories of entitlement to a benefit.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

Turning to the Veteran's claim for a headache condition, the Veteran was not afforded an examination in regard to this claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, although the Veteran has never been diagnosed with migraine headaches, in a February 2011 VA treatment record, the Veteran inquired about a lower dosage of Sertraline-prescribed for her depression-after experiencing headaches when taking the 50 milligram dosage.  As a layperson, the Veteran is competent to report on all things of which she has personal knowledge derived from her own senses, including the symptoms of a headache.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2) (2016).  

The Veteran is also already service-connected for posttraumatic stress disorder with depression.  As VA has not yet afforded the Veteran with an examination or obtained a medical opinion as to the etiology of her claimed headache condition, the Board finds that one is necessary for adjudication and, thus, one must be obtained on remand.



Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of her right and left knee conditions.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee condition had its onset in service or was otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine caused the Veteran's right knee condition.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine aggravated the Veteran's right knee condition beyond the natural progression of the disease.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative left hip strain caused the Veteran's right knee condition.

(e) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left hip strain aggravated the Veteran's right knee condition beyond the natural progression of the disease.

(f) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee condition had its onset in service or was otherwise related to service.

(g) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine caused the Veteran's left knee condition.

(h) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine aggravated the Veteran's left knee condition beyond the natural progression of the disease.

If the clinician finds that the Veteran's right knee condition has been permanently worsened beyond normal progression (aggravated) by her service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine or left hip strain, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of her right knee condition that is attributed to the degenerative disc disease with osteoarthritis of the lumbosacral spine or left hip strain.

Similarly, if the clinician finds that the Veteran's left knee condition has been permanently worsened beyond the normal progression (aggravated) by her service-connected degenerative disc disease with osteoarthritis of the lumbosacral spine, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of her left knee condition that is attributed to the degenerative disc disease with osteoarthritis of the lumbosacral spine.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* January 2009 VA treatment records wherein the Veteran complains of right knee pain, and abnormal joints and a medical history of left knee pain are noted;

* A July 2009 VA treatment record wherein the Veteran complains of right knee pain for a month and the clinician states that the Veteran is compensating for her left hip pain with her right knee;

* A March 2012 VA treatment record wherein the Veteran complains of pain at an eight-out-of-ten level in her joints; and

* A February 2013 VA treatment record stating that the Veteran's medical history includes osteoarthritis involving the knee.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the development requested above, have an appropriate VA clinician review the entire claims file, including a copy of this remand, to determine the nature and etiology of the Veteran's headache condition.  If the clinician determines an examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please identify the Veteran's headache condition(s) by medical diagnosis.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's headache condition had its onset in service or was otherwise related to service.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that any medication the Veteran takes for her service-connected disabilities caused the Veteran's headache condition.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that any medication the Veteran takes for her service-connected disabilities aggravated the Veteran's headache condition beyond the natural progression of the disease.

If the clinician finds that the headache condition has been permanently worsened beyond normal progression (aggravated) by any medication the Veteran takes for her service-connected disabilities, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of headaches that are attributed to the medications taken for service-connected disabilities.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A July 2010 VA treatment record where the Veteran states that she has had migraine headaches; and

* A February 2011 VA treatment record where the Veteran inquires about a lesser dosage of Sertraline after experiencing headaches when taking a 50 milligram dosage

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




